Citation Nr: 0636250	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to exposure to herbicide agents.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection hypertension, to 
include as secondary to exposure to herbicide agents.  In 
June 2005, the veteran testified before the Board at a 
hearing held via videoconference from the RO.  


FINDING OF FACT

The veteran's hypertension first manifested many years after 
his separation from service and is unrelated to his period of 
service or to any aspect thereof.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to or 
the result of exposure to herbicide agents.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including hypertension, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Hypertension, however, is not among these diseases.  See 
38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  
The United States Court of Appeals for the Federal Circuit, 
however, has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The veteran contends that he developed hypertension as a 
result of exposure to Agent Orange while serving in Vietnam.  
Alternatively, he asserts that his hypertension is the result 
of stress related to wartime service in Vietnam.  After 
considering the veteran's claim in light of the record and 
the applicable law, however, the Board concludes that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.
A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran in this case served on 
active duty in Vietnam from June 1968 to July 1969.  Thus, 
the veteran in this case will be afforded the presumption of 
exposure to Agent Orange.  However, the veteran has not been 
diagnosed with a disease that has been shown to have a 
positive association with exposure to herbicides, and service 
connection as secondary to exposure to Agent Orange is 
therefore not warranted.  See  38 C.F.R. § 3.309(e).   The 
Board thus turns to the merits of the veteran's claim on 
alternate bases.

The veteran's service medical records are negative for any 
findings or diagnosis of hypertension.  The Board thus finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  The veteran reported 
that was first diagnosed with hypertension in approximately 
1990.  The first post-service clinical evidence of 
hypertension is dated in April 1992.  The veteran has been 
taking prescription medication for control of his 
hypertension since that time.  In June 2005 testimony before 
the Board, the veteran stated that his VA doctor had informed 
him that his hypertension was related to Agent Orange 
exposure during service.  However, there is no evidence in 
the veteran's claims folder indicating that any of the 
veteran's treating providers found a relationship between the 
veteran's hypertension and his exposure to Agent Orange.  

The veteran's hypertension was first diagnosed in the early 
1990's, approximately 20 years after his separation from 
service.  Given the length of time between his separation 
from service and the initial diagnosis, the veteran is not 
entitled to service connection for hypertension on a 
presumptive basis.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

With regard to the veteran's assertion that his hypertension 
is related to stress associated with service in Vietnam, 
there is no evidence in the claims folder that the veteran's 
hypertension is related to stress.  Even if there was, 
however, the veteran is not service-connected for any stress-
related disorders.  Secondary service connection presupposes 
the existence of an established service-connected disability.  
See 38 C.F.R. § 3.310.  As the veteran has not been service-
connected for a stress-related disorder, secondary service 
connection is not warranted.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service, including exposure to Agent 
Orange, and the veteran's hypertension.   Thus, service 
connection for hypertension is not warranted.

The Board has considered the veteran's assertions that his 
hypertension is related to his service, including exposure to 
Agent Orange.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  See e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003; and a 
rating decision in February 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for hypertension is denied.






____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


